Proceeding pursuant to CPLR article 78 by a Nassau County police officer to review a determination of the Commissioner of Police which found him guilty of certain charges and specifications and fined him 30 days’ pay. Determination confirmed and petition dismissed on the merits, with costs. We have sent for and examined the portions of the transcript of the hearing not originally furnished to us. They reveal that the petitioner affirmatively waived the 30-day suspension limit provided by statute. The fine was neither excessive nor disproportionate to the offense. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.